STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 1, 2018
               Plaintiff-Appellee,

v                                                                    No. 335078
                                                                     Ingham Circuit Court
JAMES C. MULHOLLAND, JR.,                                            LC No. 15-001145-FH

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                    No. 335218
                                                                     Ingham Circuit Court
THOMAS MULHOLLAND,                                                   LC No. 15-001085-FH

               Defendant-Appellant.


Before: O’CONNELL, P.J., and BECKERING and STEPHENS, JJ.


STEPHENS, J. (concurring in part and dissenting in part).



        I write separately only as to OV 10. While I agree that some pre-offense conduct
occurred, I disagree as to the vulnerability of the victims. There is no evidence that the victims
were physically weak, suffered any mental incapacity or emotional vulnerability. The
defendants certainly victimized the complainants. They took money from them based upon lies
and deception. However, the economic crime at issue requires the existence of a level of trust
and familiarly between the victim and the perpetrator. The record does not reveal that the
defendants exploited special knowledge regarding the victims’ susceptibility to economic crime,
nor the exploitation of an intimate relationship with the victims sufficient to justify assessment of




                                                -1-
points under OV 10.




                            /s/ Cynthia Diane Stephens




                      -2-